DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4,  6, 8 - 10, 13, 16, 19, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “tendency” in claim 4 is a relative term which renders the claim indefinite. The term “tendency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6, 8, 16 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements, regarding the claim limitation phrases “a first coil mounted on the inner ceiling of the cover in response to the first magnet” and “wherein the first coil moves the OIS body in a direction perpendicular to the optical axis of the lens carrier in response to the first magnet, and the first yoke allows the OIS body to be in close contact with the cover in response to the first magnet.”, are:  an electric current flows through a wire wound around a first coil to induce an electromagnetic field that interacts with a magnetic field produced by a first magnet; the interaction of both fields cause the first coil and the OIS body to move relative to the first magnet. 
Claims 10 and 20 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements, regarding the claim limitation phrase “a second magnet mounted on a side surface of the lens carrier in response to the second coil”, are:  an electric current flows through a wire wound around a second coil to induce an electromagnetic field; that interacts with a magnetic field produced by a second magnet; the interaction of both fields cause the second coil and OIS body to move relative to the second magnet. 
Claim 13 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Regarding the claim limitation phrases “first fixing place fixed to a bottom surface of the OIS body in response to one end”, “a second fixing place fixed to the base of the cover in response to the other end”, a suggested amendment is to replace “in response to” with “at”. 
Claims 9 and 19 recite the limitation "the periphery" in lines 3 and 3, respectively.  There are insufficient antecedent bases for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 - 10, 16, and 18 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Yu et al. (KR 20170045978 A) hereafter referred to as “Yu”.

    PNG
    media_image1.png
    608
    315
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    541
    365
    media_image2.png
    Greyscale

Regarding claim 1, Yu discloses a camera module (Figure 24, element 300) (paragraph 214, all lines, therein) which comprises a cover (Figure 24, element 300a), a base (Figure 24, element 331) (paragraph 224, line 1) connected with the cover, and a lens carrier (Figure 24, element 321) (paragraph 235, lines 1 and 2) provided between the cover and the base, the camera module comprising:
an OIS body (comprising first and second shake correction drive units, Figure 24, elements 320 and 330, respectively) provided inside the cover;
a first ball bearing (Figure 24, element 324c) (paragraph 219, line 2)  interposed between the cover and the OIS body (paragraph 220, all lines, therein);
an AF driver (autofocus drive unit, Figure 29, element 340) (paragraph 231, all lines, therein) provided between the OIS body and the lens carrier; and
an OIS driver (first and second shake correction drive units, Figure 24, elements 320 and 330, respectively) (paragraphs 217 – 229, all lines, therein) for moving the OIS body in perpendicular to an optical axis of the lens carrier.

    PNG
    media_image3.png
    530
    421
    media_image3.png
    Greyscale

Regarding claim 2, Yu discloses the camera module, wherein the first ball bearing is in direct contact (via a pair of guide grooves , Figure 25, element 324a) (paragraph 219, lines 1 and 2) with an inner ceiling of the cover and an upper surface of the OIS body.
Regarding claim 4, Yu discloses the camera module, wherein the OIS body (comprising first shake correction drive unit, Figure 24, element 320) has a tendency to be in close contact with the inner ceiling of the cover (Figure 24, element 331).
Regarding claim 5, Yu discloses the camera module, wherein the OIS driver (first and second shake correction drive units, Figure 24, elements 320 and 330, respectively) is provided between the cover and the OIS body.
Regarding claims 6 and 8, which recite the same claim limitations, Yu discloses the camera module, wherein the OIS driver includes a first magnet (Figure 24, element  322) mounted on the upper surface of the OIS body, a first coil (Figure 24, element  323) (paragraph 218, lines 1 and 2) mounted on the inner ceiling of the cover in response to the first magnet, and a first yoke (first moving unit, Figure 24, element  324) interposed between the first coil and the cover,
wherein the first coil moves the OIS body in a direction perpendicular to the optical axis of the lens carrier in response to the first magnet (paragraph 218, lines 2 – 4), and the first yoke allows the OIS body to be in close contact with the cover in response to the first magnet.
Regarding claim 7, Yu discloses the camera module, wherein the OIS driver includes a first flexible printed circuit board (FPCB) provided between the first coil and the cover, wherein the first FPCB is electrically connected with the first coil (last two lines of paragraph 218), a first end of the first FPCB extends downward along the inner surface of the cover to be exposed around the base, and a first terminal is formed at the first end of the first FPCB.
Regarding claim 9, Yu discloses the camera module, further comprising:
a second FPCB (Figure 24, element 335) provided on the base and provided with a second end exposed to the periphery of the base (Figure 24, element 331), and a position detection sensor of the OIS body formed on the upper surface of the second FPCB,
wherein a second terminal is formed at the second end of the second FPCB (last two lines of paragraph 224).

    PNG
    media_image4.png
    566
    361
    media_image4.png
    Greyscale

Regarding claim 10, Yu discloses the camera module, wherein the AF driver (autofocus drive unit, Figure 28, element 340) includes a second coil (third coil, Figure 28, element 342) mounted on an inner surface of a central space of the OIS body, and a second magnet (third magnet, Figure 25, element 344a) mounted on a side surface of the lens carrier in response to the second coil (paragraph 232, lines 1 – 4).
Regarding claim 16, Yu discloses a camera module (Figure 24, element 300) (paragraph 214, all lines, therein) comprising:
a base (Figure 24, element 331) (paragraph 224, line 1);
a cover (Figure 24, element 300a) connected with the base;
an OIS body (comprising first and second shake correction drive units, Figure 24, elements 320 and 330, respectively) provided inside the cover and the base;
a lens carrier (Figure 24, element 321) (paragraph 235, lines 1 and 2) provided in a central space of the OIS body and moving in an optical axis direction;
a first ball bearing (Figure 24, element 324c) (paragraph 219, line 2)  interposed between an inner ceiling of the cover and an upper surface of the OIS body (paragraph 220, all lines, therein);
an AF driver (autofocus drive unit, Figure 29, element 340) (paragraph 231, all lines, therein) provided between the OIS body and the lens carrier; and
an OIS driver (first and second shake correction drive units, Figure 24, elements 320 and 330, respectively) (paragraphs 217 – 229, all lines, therein) for moving the OIS body in perpendicular to an optical axis of the lens carrier,
wherein the OIS driver includes a first magnet (Figure 24, element  322) mounted on the upper surface of the OIS body, a first coil (Figure 24, element  323) (paragraph 218, lines 1 and 2) mounted on the inner ceiling of the cover in response to the first magnet, and a first yoke (first moving unit, Figure 24, element  324) interposed between the first coil and the cover,
wherein the first coil moves the OIS body in a direction perpendicular to the optical axis of the lens carrier in response to the first magnet (paragraph 218, lines 2 – 4), and the first yoke allows the OIS body to be in close contact with the cover in response to the first magnet.
Regarding claim 18, Yu discloses the camera module, wherein the OIS driver includes a first FPCB (FPCB) provided between the first coil and the cover, wherein the first FPCB is electrically connected with the first coil (last two lines of paragraph 218), a first end of the first FPCB extends downward along the inner surface of the cover to be exposed around the base, and a first terminal is formed at the first end of the first FPCB.

Allowable Subject Matter
Claims 3, 11, 12, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, the prior art made of record neither shows nor suggests the camera module, wherein a pocket portion for accommodating the first ball bearing is formed on the inner ceiling of the cover, and the upper surface of the OIS body corresponding to the pocket portion is provided as a flat surface.
Regarding claim 11, the prior art made of record neither shows nor suggests the camera module of claim, wherein the central space of the OIS body is formed within a thickness of the OIS body without vertical extension.
Regarding claim 12, and claims 14 and 15 which depend therefrom, the prior art made of record neither shows nor suggests the camera module, further comprising:
a plurality of wire springs provided between the OIS body and the base to provide a horizontal restoring force of the OIS body,
wherein each of the wire springs is electrically separated, but one end thereof is connected with a circuit of the AF driver, and the other end thereof is exposed to the periphery of the base to form a third terminal, and
the one end of the wire spring is physically fixed to the OIS body, and the other end of the wire spring is physically fixed to the base or the cover.
Regarding claim 17, the prior art made of record neither shows nor suggests the camera module6, wherein a pocket portion for accommodating the first ball bearing is formed on the inner ceiling of the cover, and the upper surface of the OIS body corresponding to the pocket portion is provided as a flat surface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF